Citation Nr: 1827958	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased evaluation, in excess of 30 percent, for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to service connection for vertigo, also claimed as peripheral vestibular disorder with dizziness and occasional staggering.

4. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph J. Kundrat, Claims Agent - Chainwork Consultants, LLC



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision, on the issues of increased evaluations for PTSD and bilateral hearing loss and service connection for vertigo, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In a November 2014 rating decision, the RO in Huntington, West Virginia denied entitlement to TDIU. 


FINDINGS OF FACT

1. The Veteran's PTSD manifested with intrusive thoughts, distressing dreams/nightmares, irritability, anger, hypervigilance, exaggerated startle response, depressed mood, which indicates occupational and social impairment with reduced reliability. It has not been manifested by deficiencies in most areas or total occupational and social impairment.

2. The Veteran's bilateral hearing loss is manifested by no more than Level II hearing acuity in the right ear and no more than Level I hearing acuity in the left ear, resulting in a non-compensable disability rating.

3. The Veteran's vertigo did not manifest during his military service or within one year of separation and is not etiologically related to such service; further, he does not have a diagnosis of an organic vestibular disorder.

4. The Veteran's inability to secure or engage in a substantially gainful occupation is not due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent, but not higher, for PTSD have been met. 38 U.S.C. §1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a compensable evaluation rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017). 

3. The criteria for entitlement to service connection for vertigo have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4. The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411. Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, DC 9411 (2017).

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. Id.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

A Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013). Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126(a) (2017). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126(b) (2017).

The words used in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5. As the Veteran's claim was initially certified to the Board prior to August 4, 2014, provisions of the DSM-IV are applicable to this case.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

The Veteran contends that his PTSD is more severe than the 30 percent evaluation he is assigned for the disability. See February 2013 NOD. He further endorsed that his PTSD prevents him from gaining substantially gainful employment.  His representative argues that the severity of the neuropsychiatric symptom most closely resemble a 70 percent is evaluation. See October 2014 VA Form 9. Further, he argues that the Veteran's service connected PTSD disability precludes him from gaining substantially gainful employment. See February 2018 VA 21-4138.

The Veteran's representative has submitted statements made by a Board-certified psychiatrist describing how the Veteran's PTSD manifests with a GAF score of 45 (serious symptoms). See October 2014 Third Party Correspondence. She noted that the Veteran experiences chronic and persistent neuropsychiatric symptoms including flashbacks, nightmares about combat in Vietnam, an exaggerated startle response, hypervigilance, paranoia, panic attacks, sleep disturbances, outburst of anger, and aggression toward his Vietnam experience. She noted that these symptoms have negatively impacted his support system and cited to a lack of intimacy between he and his spouse due to the fact that the his waking up, attacking her, and causing her harm. The Veteran was found to be isolative and his PTSD symptoms precluded him from his wife of 41 years, his children, and his grandchildren. She opined that the Veteran is chronically disabled, agreeing with LCSW-C LS, that his disabilities, including his service connected PTSD, preclude him from gaining substantially gainful employment.

In December 2012, the Veteran submitted a disability questionnaire for his PTSD, which was filed by LS, a certified licensed social worker (LCSW-C). See December 2012 DBQ. She confirmed a diagnosis of PTSD with major depression and panic disorder without agoraphobia. She noted moderate difficulty in social and occupational functioning with instances of conflict with peers and friends. The Veteran's depression and panic symptoms were considered secondary to his PTSD. Rating his occupational and social impairment, she found that his PTSD produced deficiencies in most areas such as work, school, family relations, judgment, thinking, anger, and mood. She endorsed the following symptoms associated with the Veteran's PTSD: depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, intermittently illogical, obscure, or irrelevant speech, difficulty adapting to stressful circumstances, including work and work-like settings, inability to maintain effective relationships, suicidal ideation, obsessive rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, and spatial disorientation. A GAF score of 51 was assigned. The LSCW-C opined that the Veteran is unable to obtain substantially gainful employment due to his PTSD.

The Veteran was afforded a VA examination in August 2012. A diagnosis of PTSD was confirmed. The Veteran reported suffering from nightmares due to his experiences in Vietnam. Memories included picking up body parts and seeing Viet-Cong children pull pins on hand grenades, which blew up GI's. He acknowledged that these visions still bothered him.

Review of the Veteran's medical records indicates that he is not treated for any mental health disability and does not receive counseling. He has a history of coping with alcoholism in 2001, but has abstained alcohol consumption since 2003. He states that his family and faith help him.

On examination, the Veteran presented with good personal hygiene, was pleasant and interactive, with a coherent thought process. No suicidal or homicidal ideations were noted. Based on reports of irritability, panic attacks, sleep disturbances, and hypervigilance, the examiner found the Veteran manifested with "occupational and social impairment with reduced reliability."

The record indicates that the overall disability picture for the Veteran's PTSD most closely resembles a 50 percent evaluation under the General Rating Schedule. During the pendency of the appeal, the Veteran has presented with occupational and social impairment due to his service connected PTSD. His symptoms have included irritability, hypervigilance, particularly when among Asians, panic attacks, and anxiety. These have adversely affected his relationships at home and at work.
The Board notes that the Veteran has a strained relationship with his wife of 41 years and has grabbed her at night during a nightmare. Additionally, the Board recognizes the Veteran's reports of increased irritability interfering with his work as a prison guard causing him to retire. However, the Board finds his overall social and occupational functioning most closely resembles reduced reliability and productivity, which corresponds with 50 percent disabling under §4.130. The Veteran's reports of psychological distress include panic attacks, impaired short term memory, irritability, and anxiety. While these symptoms are found to be 30 percent disabling under the General Schedule, the Board finds that the Veteran's PTSD symptomatology is chronic and does not produce "intermittent periods of inability to perform occupational tasks."

There are noted difficulties in the Veteran's social and occupational relationships. However, he has stayed married for 41 years and continues to participate in his church community. The manner in which he presented at his August 2012 VA examination shows some reduction in social and occupational functioning, but with most functioning remaining strong and intact.

In addressing the Veteran's submitted expert opinions, the Board assigns limited probative weight to their conclusions. Expert testimony may be received from a suitably qualified expert when (1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable principles and methods and (3) the expert witness has applied the principles and methods reliably to the facts of the case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The December 2012 DBQ listed severe symptomatology, such as suicidal ideation, impaired impulse control, and illogical speech, which are not supported by the record or by the August 2012 VA examination where the Veteran was physically assessed. Further, the private psychiatric opinion relied upon the December 2012 DBQ, citing agreement with the LSCW-C author. The evaluations were done based on the Veteran's reports and not as part of treatment or direct physical examination.
The Board finds that the most probative medical evidence of record is the September 2012 in-person VA examination, which the Board finds supports a 50 percent evaluation for PTSD under §4.130 for occupational and social impairment with reduced reliability due to symptoms of hypervigilance, anxiety, sleep disturbances, and nightmares.
However, the Board finds that the Veteran's PTSD does not manifest as 70 percent disabling. The Veteran does not present with occupational and social impairment with deficiencies in most areas. He has always been able to maintain adequate personal hygiene, and has not had any hallucinations or delusions.  At no time has he been disoriented as to time or place.  He has shown some short term memory loss, but has not shown any severe memory loss, such as memory loss for names of close relatives, his own occupation, or his own names. The Veteran has never been found to be in persistent danger or hurting himself or others, and has not shown any grossly inappropriate behavior.
Also, the Board does not find that a 100 percent evaluation is warranted at any time during the appeal period.  While the Veteran has demonstrated moderate to severe symptoms associated with his PTSD, overall evidence is not reflective of total occupational and social impairment.  The evidence shows that the Veteran has suffered from anxiety, and that his irritability and isolation have caused problems in social and occupational functioning. However, the evidence does not show that it has caused him total functional impairment.  He has not at any time been shown to have severe cognitive impairment, such as gross impairment in thought processes or communication. He has generally been noted to be cooperative, alert, and communicative. The Veteran has generally not been found to have flattened affect, circumlocutory speech, illogical thoughts, difficulty understanding commands, or impaired judgment or abstract thinking.

The Veteran has some social impairment.  The Veteran has reported that he had become increasingly irritable and is not comfortable in crowds. He did, however, maintain some friendships, and has engaged in activities he enjoys, such as hunting and going to church.  

The Board has also considered the Veteran's symptoms which are not included in the rating criteria listed under 38 C.F.R. § 4.130 and whether they constitute symptoms that would be comparable in type and degree (frequency, severity, and duration) to the criteria for a 100 percent rating.  See Mauerhan, 16 Vet. App. at 443.  The Veteran has shown hypervigilance, nightmares, irritability.  Though some of these symptoms have been shown to manifest with frequency, the Board, in weighing all of the evidence, does not find that these symptoms are of a comparable severity to the very extreme symptomatology required for a rating of 70 or 100 percent, as such symptoms would not cause global occupational and social impairment.  The Veteran's level of symptomatology is also adequately reflective of the GAF scores he has been assigned throughout the appeal period, which show moderate symptomatology.

The Board notes that the lay assertions of the Veteran have been considered, and are part of the reason why a 50 percent initial evaluation has now been assigned for the entire appeal period.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran and has argued that a 70 percent evaluation for PTSD is warranted, these assertions are outweighed by more probative evidence provided by the examinations of qualified medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the Veteran's lay statements are consistent with those noted in the VA treatment records and examination reports, and comport with the 50 percent rating that has now been assigned.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that the Veteran's impairment due to PTSD has been most consistent with a 50 percent disability rating for the entire period on appeal. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than the 50 percent now assigned, that doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b).

Bilateral hearing loss

The Veteran's service-connected bilateral hearing loss is currently rated as zero percent (noncompensable) under §4.85, DC 6100 from April 4, 2011.

Evaluations of defective hearing range from zero to 100 percent. This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test. The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The provisions of 38 C.F.R. § 4.86 govern exceptional patterns of hearing impairment. Exceptional patterns of hearing loss include puretone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz. If such exceptional patterns are shown, then hearing loss is evaluated under either Table VI or Table VIA, whichever results in a higher Roman numeral. Table VIA is based solely on puretone threshold average. In cases where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, the Roman numeral generated from Table VI or VIA will then be elevated to the next higher Roman numeral.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the above criteria. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's audiology examinations reveal that he has not met the criteria necessary for a compensable rating under §4.85 since April 4, 2011.

VA records show the Veteran underwent audiometric testing for hearing loss in August 2012. See August 2012 VA Examination. Puretone thresholds, in decibels, 

were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
25
25
30
LEFT
30
45
25
40
40

Speech audiometry revealed speech discrimination ability of 88 percent in the right ear and 92 percent in the left ear. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and a hearing level of I in the left ear. The examiner diagnosed the Veteran with bilateral sensorimotor hearing loss in the (in the frequency range of 500-4000 Hz).

Based on these results, the Board finds that the loss disability does not warrant a compensable rating. At no time during this time-period on appeal has the Veteran manifested with hearing impairment at greater than Level II hearing acuity in the right ear or greater than Level I hearing acuity in the left ear, which equate to a noncompensable rating. Therefore, the Board concludes that the Veteran's bilateral hearing loss must be maintained at 0 percent.

II. Service connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection for Chronic Diseases

Service connection for certain organic neurological disabilities may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. § 3.307 (a)(3) (2017). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

C. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Vertigo

The Veteran contends that he suffers from periods of dizziness, which he has experienced since he separated from service.

The Board affords significant probative weight to the Veteran's reports of experiencing dizziness since service as the symptom is easily recognizable by the senses.  Layno at 470 (1994). However, it finds that there is no probative medical evidence of record linking the Veteran's dizziness to service or to a service connected disability. 

While the record includes his self-reported sensation of dizziness, the Veteran has not been diagnosed with a vertigo disability. The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current diagnosed vertigo disability, service connection for the condition is not warranted. 38 U.S.C.§ 1110 (2012); see also Brammer v. Derwinski, 3 Vet. App. 223, (1992). As there is no diagnosed disease or disability to which the symptoms can be attributed, service connection on a direct basis cannot be established.

Review of the Veteran's post-separation treatment records indicate several instances where he denied dizziness or vertigo when presenting for treatment of other conditions. There is no record of chronic vertigo or associated symptoms. Presumptive service connection for an organic disease of the nervous system manifested by vertigo and dizziness as a "chronic disease" is not warranted as there is no documentation of a vestibular disorder or any related vertigo from within one year of the Veteran's 1970 discharge. As for a continuity of symptomatology between the disorder and service, a vestibular disorder was not noted during service, and characteristic manifestations of the disease processes were not identified. Accordingly, § 3.303(b) is not applicable. See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

In summary, while the Veteran reports chronic dizziness since service, he does not have a vertigo disability. The Veteran was afforded a VA examination to assess bilateral hearing loss and tinnitus and there is no indication that he has any diagnosed vertigo disability or organic neurological condition causing dizziness. The probative medical evidence of record does not establish that the Veteran's vertigo is related to his service or to a service connected disability. As such, service connection for vertigo is not warranted.

III. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

In November 2014, the RO denied entitlement to a TDIU because the Veteran was deemed able to secure substantially gainful employment. 

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.' See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met. 38 C.F.R. §4.16 (a) (2017).

As a result of this decision the Veteran's service-connected for PTSD is increased from 30 percent to 50 percent since April 4, 2011. His combined schedular rating does not exceed 60 percent, with the combination of PTSD 50 percent disabling, tinnitus 10 percent disabling, and a noncempensable bilateral hearing loss disability. Therefore, he does not meet the schedular criteria for a TDIU.

The Veteran worked as a prison guard for 20 years. He retired and went into plumbing for 8 years and retired in January 2012. The record indicates, based on the Veteran's report, that he began having increase difficulties at work due to his PTSD symptoms, including irritability and panic attacks in certain social situations.

The Board concedes that it would be difficult for the Veteran to work in the capacity of a security guard or any other capacity that would require significant interaction in highly-stressful situations. The Board acknowledges that work in the correctional field may present significant challenges for the Veteran; however, his service connected disabilities do not render him unable to secure substantially gainful employment. The Veteran was shown to have worked for an additional 8 years after leaving his job as a correctional officer deciding to retire to live off his retirement. There is no indication that he retired from his plumbing work due to PTSD symptoms. The Board finds that the Veteran is capable if interacting appropriately with others as is evident in his participation in his church. Also, while he has reported a strained marital relationship, he remains married for over 41 years. While the Board acknowledges marked areas of impairment in both occupational and social situations, it finds that TDIU is not warranted.

The Board concludes that the Veteran is deemed to be capable of employment and not completely precluded by such by his service connected disabilities. While some occupational and social impairment is present, the symptoms are not considered disabling to the extent to render the Veteran unemployable. Thus, entitlement to individual unemployability is not established.


ORDER

An initial disability rating of 50 percent, but not higher than, for PTSD is granted.

Service connection for vertigo, also claimed as peripheral vestibular disorder with dizziness and occasional staggering, is denied.

A compensable evaluation for bilateral hearing loss is denied.

Entitlement to TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


